Citation Nr: 1610552	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-15 653	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to reinstatement of Dependent and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1937 to March 1959.  The Veteran died in February 2007, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a from a June 2009 determination by the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, which stopped DIC benefits effective February 1, 2007. 


FINDING OF FACT

On January 15, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Appellant submitted a travel board hearing confirmation form in January 2016.  She indicated that she no longer wished to have a hearing before a Veterans' Law Judge, and that she requested withdrawal of her appeal.

As such, the Appellant has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of reinstatement of DIC benefits is dismissed.




		
R. FEINBERG
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


